PER CURIAM:
James C. McNeill appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. The district court dismissed as frivolous McNeill’s claims concerning the lack of due process in disciplinary hearings and dismissed without prejudice McNeill’s claims concerning the denial of out-of-cell exercise time.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McNeill v. Currie, No. CA-04-9-5-H (E.D.N.C. May 5, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Because McNeill challenges only the district court’s decision concerning the denial of due process at the disciplinary hearings, our review is limited to that issue. See 4th Cir. R. 34(b).